--------------------------------------------------------------------------------

Exhibit 10.3
 
THIS NOTE, AND THE UNITS AND SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF
THIS NOTE (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND MAY NOT BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT” OR THE “SECURITIES ACT”)
SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR (ii) RECEIPT BY THE COMPANY
OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT
THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED
TRANSFER NOR IS IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS
LEGEND SHALL BE ENDORSED UPON ANY NOTE ISSUED IN EXCHANGE FOR THIS NOTE AND ANY
SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE (EXCEPT AS OTHERWISE PROVIDED
BELOW).


CONVERTIBLE SECURED PROMISSORY NOTE


Effective July 16, 2015


FOR VALUE RECEIVED, Hydrocarb Energy Corporation, a Nevada corporation (the
“Corporation”), hereby promises to pay to the order of Duma Holdings, LLC, a
Texas limited liability company and/or permitted assigns (the “Holder”), the
aggregate principal amount of $350,000 (the “Principal”), together with interest
on the unpaid Principal amount hereof, upon the terms and conditions hereinafter
set forth. This Convertible Secured Promissory Note is defined herein as the
“Note”, or the “Promissory Note”. The “Effective Date” of this Note shall be
July 16, 2015. The Holder acquired the Note pursuant to the terms of that
certain Note Subscription Agreement entered into between the Corporation and the
Holder dated on or around July 16, 2015. The Holder, any purchasers, assignees
and transferees of this Note should thoroughly read and review Section 4 hereof,
which sets forth the terms and conditions upon which this Note (and the amount
owed hereunder) can be converted into Units and Common Shares (each as defined
below).  This Note was issued with an original issue discount equal to 2% of the
original Principal amount of the Note.


1.                   Payment Terms. The Corporation promises to pay to the
Holder the balance of Principal, together with any accrued and unpaid interest
due hereunder on November 30, 2015 (the “Maturity Date”), unless this Note is
earlier (a) prepaid as herein provided; or (b) converted into Units and Common
Shares pursuant to Section 4 below. All payments hereunder shall be made in
lawful money of the United States of America. Payment shall be credited first to
the accrued Interest then due and payable and the remainder to Principal.
  

2.                  Interest. The Principal amount of this Note shall accrue
interest at the Interest Rate (“Interest” and such interest which is accrued and
unpaid as of the applicable determination date, “Accrued Interest”). Accrued
Interest shall be added to the Principal Amount of this Note until the earlier
to occur of (i) the Conversion Date, at which time all Accrued Interest shall be
subject to Section 4 below, and (ii) October 31, 2015 (the “Interest Payable
Date”). Beginning on the Interest Payable Date, interest accruing on this Note
after such date shall be payable by the Corporation in cash at the end of each
Quarter until the earlier of (a) the Maturity Date; (b) the date this Note is
repaid in full; and (c) the Conversion Date. All past-due Principal and Interest
shall bear Interest at the rate of 18% per annum until paid in full (the
“Default Rate”). The Interest Rate shall be computed on the basis of the actual
number of days elapsed and a year of 365 days. The “Interest Rate” means 15% per
annum. “Quarter” means any of the following during any calendar year: the three
(3) month period ending January 31, April 30, July 31 or October 31.
 

--------------------------------------------------------------------------------

(a)             Notwithstanding any provision in this Note, the total liability
for payments of Interest and payments in the nature of interest, including all
charges, fees, exactions, or other sums which may at any time be deemed to be
interest, shall not exceed the limit imposed by the usury laws of the State of
Nevada or the applicable laws of the United States of America, whichever shall
be higher (the “Maximum Rate”).


(b)             In the event the total liability for payments of Interest and
payments in the nature of interest, including, without limitation, all charges,
fees, exactions or other sums which may at any time be deemed to be interest,
which for any month or other interest payment period exceeds the Maximum Rate,
all sums in excess of those lawfully collectible as interest for the period in
question (and without further agreement or notice by, among or to the Holder the
undersigned) shall be applied to the reduction of the Principal balance, with
the same force and effect as though the undersigned had specifically designated
such excess sums to be so applied to the reduction of the Principal balance and
the Holder had agreed to accept such sums as a premium-free prepayment of
Principal; provided, however, that the Holder may, at any time and from time to
time, elect, by notice in writing to the undersigned, to waive, reduce or limit
the collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the Principal balance. The
undersigned does not intend or expect to pay nor does the Holder intend or
expect to charge, accept or collect any interest under this Note greater than
the Maximum Rate.


(c)              If any payment of Principal or interest on this Note shall
become due on a Saturday, Sunday or any other day on which national banks are
not open for business, such payment shall be made on the next succeeding
Business Day. “Business Day” means a day other than (i) a Saturday, (ii) a
Sunday or (iii) a day on which commercial banks in Houston, Texas, are
authorized or required to be closed for business.


3.                  Prepayment. This Note may be prepaid by the Corporation in
whole or part at any time (each a “Prepayment”), only with the prior written
approval of the Holder. Any partial Prepayment shall be applied first to any
Accrued Interest and then to any Principal outstanding.
 
4.                   Holder’s Option to Convert This Note.


(a)              At any time prior to the earlier of the payment in full by the
Corporation of this Note, the Holder shall have the option to convert the then
outstanding Principal balance and all Accrued Interest under the Note, into (i)
1.75 units of the Corporation, with each unit consisting of (a) 25,000 shares of
the common stock, $0.001 par value per share (the “Common Stock”) of the
Corporation (the “Unit Shares”); and (b) $100,000 in face amount of Convertible
Subordinated Promissory Notes (each a “Convertible Note” and together with the
Unit Shares, the “Units”, which shall be in the form of Units offered by the
Corporation to investors beginning in June 2015); and (ii) 350,000 shares of
Common Stock (the “Common Shares”, the “Conversion Option” and the
“Conversion”). Upon any Conversion, all Principal and Accrued Interest shall be
deemed paid in full by the Corporation upon issuance of the Units and Common
Shares.
 
Page 2 of 10
Convertible Secured Promissory Note

--------------------------------------------------------------------------------

(b)              In order to exercise this Conversion Option, the Holder shall
provide the Corporation a written notice of its intentions to exercise this
Conversion Option, which shall be in the form of Exhibit A, attached hereto
(“Notice of Conversion”). Within ten (10) Business Days of the Corporation’s
receipt of the Notice of Conversion and an original copy of this Note, the
Corporation shall deliver or cause to be delivered to the Holder, written
confirmation that the Units and Common Shares have been issued in the name of
the Holder;
 
(c)              In the event of the exercise of the Conversion Option, the
Holder shall cooperate with the Corporation to promptly take any and all
additional actions required or requested to make Holder a unitholder/stockholder
of the Corporation including, without limitation, in connection with the
issuance of the Units and Common Shares and providing the Corporation or its
legal counsel or Transfer Agent, representations as to financial condition,
investment intent and sophisticated investor status as are reasonably requested
or required;
 
(d)              If the Corporation at any time or from time to time on or after
the Effective Date of this Note (the “Original Issuance Date”) effects a
subdivision of its outstanding Common Stock, the Common Shares due immediately
before that subdivision shall be proportionately decreased, and conversely, if
the Corporation at any time or from time to time on or after the Original
Issuance Date combines its outstanding shares of Common Stock into a smaller
number of shares, the Common Shares then due before the combination shall be
proportionately increased; and
 
(e)              On the date of any Conversion, all rights of any Holder with
respect to the amount of this Note converted, will terminate, except only for
the rights of any such Holder to receive certificates (if applicable) for the
number of Units and Common Shares which this Note has been Converted.
 
5.                   Representations and Warranties of the Corporation. The
Corporation represents and warrants to Holder as follows:


(a)              The execution and delivery by the Corporation of this Note (i)
are within the Corporation’s corporate power and authority, and (ii) have been
duly authorized by all necessary corporate action. Further, the undersigned is a
duly authorized representative of the Corporation who has been authorized by a
resolution of the Board of Directors to exercise any and all documents necessary
to effectuate the transaction contemplated hereby.
 
Page 3 of 10
Convertible Secured Promissory Note

--------------------------------------------------------------------------------

(b)             This Note is a legally binding obligation of the Corporation,
enforceable against the Corporation in accordance with the terms hereof, except
to the extent that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights, and (ii) the availability of the remedy of
specific performance or injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.
 
6.                   Events of Default. If an Event of Default (as defined
herein or below) occurs (unless all Events of Default have been cured or waived
by Holder), Holder may, by written notice to the Corporation, declare the
Principal amount then outstanding of, and the Accrued Interest and all other
amounts payable on, this Note to be immediately due and payable, or exercise any
other rights and remedies provided by law or equity. The following events shall
constitute events of default (“Events of Default”) under this Note, and/or any
other Events of Default defined elsewhere in this Note shall occur:


(a)              the Corporation shall fail to pay, when and as due, the
Principal or Interest payable hereunder on the due date of such payment, and
such payment is not made within ten (10) days following the receipt of written
notice of such failure by the Holder to the Corporation; or
 
(b)              the Corporation shall have breached in any respect any material
covenant in this Note, and, with respect to breaches capable of being cured,
such breach shall not have been cured within ten (10) days following the receipt
of written notice of such breach by the Holder to the Corporation; or
 
(c)              the Corporation shall: (i) make an assignment for the benefit
of creditors, file a petition in bankruptcy, petition or apply to any tribunal
for the appointment of a custodian, receiver or a trustee for it or a
substantial portion of its assets; (ii) commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation or statute of any jurisdiction, whether now or hereafter in effect;
(iii) have filed against it any such petition or application in which an order
for relief is entered or which remains undismissed for a period of ninety (90)
days or more; (iv) indicate its consent to, approval of or acquiescence in any
such petition, application, proceeding or order for relief or the appointment of
a custodian, receiver or trustee for it or a substantial portion of its assets;
or (v) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or
 
(d)              the Corporation shall take any action authorizing, or in
furtherance of, any of the foregoing.
 
In case any one or more Events of Default shall occur and be continuing and
Holder has provided the Corporation written notice of such Event of Default,
Holder may proceed to protect and enforce its rights by an action at law, suit
in equity or other appropriate proceeding, whether for the specific performance
of any agreement contained herein or for an injunction against a violation of
any of the terms hereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise. In case of a default in the payment of any
Principal of or premium, if any, or Interest on this Note, the Corporation will
pay to Holder such further amount as shall be sufficient to cover the reasonable
cost and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements. No course of dealing and no delay
on the part of Holder in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice Holder’s rights, powers or remedies. No
right, power or remedy conferred by this Note upon Holder shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.
 
Page 4 of 10
Convertible Secured Promissory Note

--------------------------------------------------------------------------------

7.                 Security. The Principal and Accrued Interest due pursuant to
the terms of this Note are (a) personally guaranteed by Kent Watts, the
Corporation’s Chief Executive Officer and Michael Watts, his brother, pursuant
to separate guarantee agreements entered into between such individuals and the
Holder; and (b) secured by a first priority security interest on certain real
estate owned by Kent Watts pursuant to a Deed of Trust, Assignment of Rents and
Security Agreement  (the “Security Agreement”) entered into separately herewith.


The Security Agreement shall be released upon receipt of payment of entire
balance of Principal, together with any accrued and unpaid interest due
hereunder or the completion of the Conversion pursuant to Section 4 above.


8.                  Certain Waivers by the Corporation. Except as expressly
provided otherwise in this Note, the Corporation and every endorser or
guarantor, if any, of this Note waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and assent to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral available to Holder, if any, and
to the addition or release of any other party or person primarily or secondarily
liable.


9.                  Assignment and Transfer by Holder. If and whenever this Note
shall be assigned and transferred, or negotiated, including transfers to
substitute or successor trustees, in each case subject to applicable law and an
exemption from registration for such transfer, which shall be approved by the
Corporation subject to the Holder providing the Corporation a legal opinion for
such transfer, which opinion shall be reasonably accepted by the Corporation,
the holder hereof shall be deemed the “Holder” for all purposes under this Note.


10.                Amendment. This Note may not be changed orally, but only by
an agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.


11.               Costs and Fees. Anything else in this Note to the contrary
notwithstanding, in any action arising out of this Note, the prevailing party
shall be entitled to collect from the non-prevailing party all of its attorneys’
fees. For the purposes of this Note, the party who receives or is awarded a
substantial portion of the damages or claims sought in any proceeding shall be
deemed the “prevailing” party and attorneys’ fees shall mean the reasonable fees
charged by an attorney or a law firm for legal services and the services of any
legal assistants, and costs of litigation, including, but not limited to, fees
and costs at trial and appellate levels.
 
Page 5 of 10
Convertible Secured Promissory Note

--------------------------------------------------------------------------------

12.               Governing Law. It is the intention of the parties hereto that
the terms and provisions of this Note are to be construed in accordance with and
governed by the laws of the State of Texas, except as such laws may be preempted
by any federal law controlling the rate of Interest which may be charged on
account of this Note.


13.              Construction. When used in this Note, unless a contrary
intention appears: (i) a term has the meaning assigned to it; (ii) “or” is not
exclusive; (iii) “including” means including without limitation; (iv) words in
the singular include the plural and words in the plural include the singular,
and words importing the masculine gender include the feminine and neuter
genders; (v) any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Note shall refer to this Note as a whole and not to any particular provision
hereof; (vii) references contained herein to Article, Section, Schedule and
Exhibit, as applicable, are references to Articles, Sections, Schedules and
Exhibits in this Note unless otherwise specified; (viii) references to “writing”
include printing, typing, lithography and other means of reproducing words in a
visible form, including, but not limited to email; (ix) references to “dollars”,
“Dollars” or “$” in this Note shall mean United States dollars; (x) reference to
a particular statute, regulation or Law means such statute, regulation or Law as
amended or otherwise modified from time to time; (xi) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(xii) unless otherwise stated in this Note, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”; (xiii) references to “days” shall mean calendar days; and (xiv) the
paragraph headings contained in this Note are for convenience only, and shall in
no manner be construed as part of this Note.


14.               No Third Party Benefit. The provisions and covenants set forth
in this Note are made solely for the benefit of the parties to this Note and are
not for the benefit of any other person, and no other person shall have any
right to enforce these provisions and covenants against any party to this Note.


15.               Jurisdiction, Venue and Jury Trial Waiver. In any actions
predicated upon this Note, venue is properly laid in Texas and the Circuit Court
in and for Harris County, Texas, shall have exclusive full subject matter and
personal jurisdiction over the parties to determine all issues arising out of or
in connection with the execution and enforcement of this Note.
 
16.               Interpretation. The term “Corporation” as used herein in every
instance shall include the Corporation’s successors, legal representatives and
assigns, including all subsequent grantees, either voluntarily by act of the
Corporation or involuntarily by operation of law and shall denote the singular
and/or plural and the masculine and/or feminine and natural and/or artificial
persons, whenever and wherever the contexts so requires or properly applies. The
term “Holder” as used herein in every instance shall include the Holder’s
successors, legal representatives and assigns (as permitted pursuant to the
terms of this Note), as well as all subsequent assignees, endorsees and holders
of this Note (subject to the provisions of this Note providing for transfers and
assignments by Holder), either voluntarily by act of the parties or
involuntarily by operation of law.
 
Page 6 of 10
Convertible Secured Promissory Note

--------------------------------------------------------------------------------

17.               WAIVER OF JURY TRIAL. THE COMPANY AND HOLDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO TRIAL BY JURY
IN RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS NOTE AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS,
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THE COMPANY ACKNOWLEDGES
THAT THIS WAIVER OF JURY TRIAL IS A MATERIAL INDUCEMENT TO THE HOLDER IN
EXTENDING CREDIT TO THE COMPANY, THAT THE HOLDER WOULD NOT HAVE EXTENDED SUCH
CREDIT WITHOUT THIS JURY TRIAL WAIVER, AND THAT THE COMPANY HAS BEEN REPRESENTED
BY AN ATTORNEY OR HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY IN
CONNECTION WITH THIS JURY TRIAL WAIVER AND UNDERSTANDS THE LEGAL EFFECT OF THIS
WAIVER.


18.               Cumulative Rights. No delay on the part of Holder or any other
holder of this Note in the exercise of any power or right under this Note, shall
operate as a waiver thereof, nor shall a single or partial exercise of any power
or right preclude other or further exercise thereof or exercise of any other
power or right.


19.                Notices. Any and all notices, requests or other
communications hereunder shall be given in writing and delivered by: (a)
regular, overnight or registered or certified mail (return receipt requested),
with first class postage prepaid; (b) hand delivery; (c) facsimile transmission;
or (d) overnight courier service, to the parties at the following addresses or
facsimile numbers:


If to the Corporation:


Hydrocarb Energy Corporation
Attn: Kent P. Watts
800 Gessner Road, Suite 375
Houston, Texas 77024
 
With a copy to:


The Loev Law Firm, PC
Attn: David M. Loev, Esq.
6300 West Loop South, Suite 280
 
Page 7 of 10
Convertible Secured Promissory Note

--------------------------------------------------------------------------------

Bellaire, Texas 77401
Phone: (713) 524-4110
Fax: (713) 524-4122


If to the Holder:


Duma Holdings, LLC
Attn: S. Chris Herndon
2602 Aspenwood Dr.
Richmond, Texas 77406


With a copy to:


Christian, Smith & Jewell, LLP
Attn: James W. Christian
2302 Fannin, Suite 500
Houston, Texas 77002


or at such other address or number as shall be designated by either of the
parties in a notice to the other party given in accordance with this Section 19,
provided that at least ten (10) days prior written notice shall be given for any
change. Except as otherwise provided in this Note, all such communications shall
be deemed to have been duly given: (A) in the case of a notice sent by regular
or registered or certified mail, three business days after it is duly deposited
in the mails; (B) in the case of a notice delivered by hand, when personally
delivered; (C) in the case of a notice sent by facsimile, upon transmission
subject to telephone confirmation of receipt; and (D) in the case of a notice
sent by overnight mail or overnight courier service, the next business day after
such notice is mailed or delivered to such courier, in each case given or
addressed as aforesaid.


20.               Severability. If any term or other provision of this Note is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Note shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Note so as to affect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.


21.               Entire Agreement. This Note constitutes the sole and only
agreement of the parties hereto and supersedes any prior understanding or
written or oral agreements between the parties respecting the subject matter
hereof.
 
Page 8 of 10
Convertible Secured Promissory Note

--------------------------------------------------------------------------------

[Remainder of page left intentionally blank. Signature page follows.]
 


Page 9 of 10
Convertible Secured Promissory Note

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Convertible Secured
Promissory Note to be executed and delivered as of the date first above written,
to be effective as of the Effective Date set forth above.



 
“Corporation”
           
HYDROCARB ENERGY CORPORATION
                   
By:
/s/ Kent P. Watts
 




 
Its:
CEO
 




 
Printed Name:
Kent P.Watts
 

 
Page 10 of 10
Convertible Secured Promissory Note

--------------------------------------------------------------------------------

EXHIBIT A
Conversion Election Form


____________, 20__


Hydrocarb Energy Corporation
Attn: Kent P. Watts
800 Gessner Road, Suite 375
Houston, Texas 77024


Re:
Conversion of Convertible Secured Promissory Note



Ladies and Gentlemen:


You are hereby notified that, pursuant to, and upon the terms and conditions of
that certain Convertible Secured Promissory Note of Hydrocarb Energy Corporation
(the “Corporation”) dated July 16, 2015 in the amount of $350,000 (the “Note”),
held by us, we hereby elect to exercise our Conversion Option (as such term in
defined in the Note). Please issue certificate(s) for the applicable securities
issuable upon the Conversion, in the name of the person provided below.



 
Very truly yours,
                
Name:
         
If on behalf of Entity:
 

 

 
Entity Name:
    

 

 
Signatory’s Position with Entity:
     



Please issue certificate(s) for common stock as follows:
       
Name
      
Address
      
Social Security No./EIN of Shareholder
 



Please send the certificate(s) evidencing the common stock to:


Attn:




Address:
     

 
 

--------------------------------------------------------------------------------